     Case: 1:18-cv-05975 Document #: 11 Filed: 02/05/19 Page 1 of 1 PageID #:29

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

Herminia Dolemba, et al.
                                     Plaintiff,
v.                                                     Case No.: 1:18−cv−05975
                                                       Honorable Joan B. Gottschall
Allliance Security Inc., et al.
                                     Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, February 5, 2019:


        MINUTE entry before the Honorable Joan B. Gottschall: Pursuant to the plaintiffs'
notice of dismissal [10], this case is dismissed without prejudice. The parties shall bear
their own costs and fees. Civil case terminated. Mailed notice(mjc, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
